PER CURIAM. Walter McCullough has lodged an appeal in this court from an order of the Circuit Court of Jefferson County denying a petition for declaratory judgment in a civil matter. Appellant McCullough filed the appellant’s brief-in-chief in a timely manner but tendered only one copy of his reply brief eleven days after it was due for filing. (This court requires tender of seventeen copies of a brief.) Twelve days after the copy of the reply brief was returned, appellant McCullough filed the instant motion for leave to file a belated reply brief.  The motion is denied. Appellant places the fault for the untimely tender of the reply brief on the Arkansas Department of Correction, but he does not explain why he failed to seek an extension of time before the brief was due if he was aware that it could not be filed in a timely manner. Moreover, appellant does not contend that there is any specific issue to be addressed in the reply brief if it were accepted late. Motion denied.